DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
Claims 3, 8, 13 and 16 are cancelled, and claims 1-2, 5-7, 10-12, 14-15 and 17-18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright (2014/0238646) in view of Lyons et al. (2017/0298314).
	Enright (Figures 1A and 2A) discloses a heat exchanger 105 comprising:
a surface 110 with a water-repellent coating 325, wherein 
the surface 110 has a surface structure that includes protrusions 115, 
the surface structure causes condensed water droplets, each having a droplet diameter that allows a subcooled state to be maintained even under a predetermined freezing condition, to combine with one another on the surface and generate energy, 

each of the protrusions 115 protrudes in a protruding direction,
but does not disclose each of the protrusions 115 has a constricted shape whose cross-sectional area in a plane perpendicular to the protruding direction decreases to a minimum cross-sectional area at a height along the protruding direction that is less than the height of each protrusion 115 and then increases in the protruding direction toward the end of each protrusion, and
the height of the minimum cross-sectional area is within 30% from the end of each protrusion in the protruding direction.
Lyons et al. (Figure 1) discloses a hydrophobic surface comprising:
an unlabeled flat surface having a surface structure that includes unlabeled protrusions, 
wherein each of the protrusions has a constricted shape whose cross-sectional area in a plane perpendicular to the protruding direction decreases to a minimum cross-sectional area at a height along the protruding direction that is less than the height of each protrusion and then increases in the protruding direction toward the end of each protrusion, and
the height of the minimum cross-sectional area is within 30% from the end of each protrusion in the protruding direction for the purpose of achieving a desired hydrophobic property.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Enright each of the protrusions has a constricted shape whose cross-sectional area in a plane perpendicular to the protruding direction decreases to a minimum cross-sectional area at a height along the protruding direction that is less than the KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the substitution of one known protrusion shape for another to obtain predictable results would have been obvious.
	Regarding claim 2, as applied to claim 1 above, Enright discloses the surface structure satisfies:
	d/L = 0.5 (Figure 1A and paragraph 34, an average diameter (d) is half of diameter 145 of the protrusions 115 = 0.5 to 500 µm, and Figure 2A, average pitch 230 (L) = twice the diameter 145), 
L < 3.0 µm (paragraph 43, an average pitch 230 (L) of the protrusions 115 = 1 to 10 µm), and 
90° < θw < 120°, (Paragraphs 61 and 66, respectively, a contact angle θr (θw) = 90 to 120 degrees of water on a flat surface 140 of the water-repellent coating 325).
Further, the ratios rw(entirety) is an average area-enlargement ratio of an entire surface of a heat transfer fin of the heat exchanger and rw(protrusion) is an average area-enlargement ratio of a protrusion among the protrusions do not set forth a comparative relationship to the structure of the heat exchanger.  However, the similar structure and dimensions of the heat exchanger 105 is deemed to produce similar ratios.  Additionally, Enright (paragraph 58) discloses a formula similar to the ratios.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Claim(s) 5, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright (2014/0238646) in view of Lyons et al. (2017/0298314) as applied to claim(s) 1-2, 14-15 and 17-18 above, and further in view of Tashiro et al. (JP 2011-122769).
	The combined teachings of Enright and Lyons et al. lacks heat transfer fins; and a heat transfer pipe that is fixed to the heat transfer fins and in which refrigerant flows, wherein a surface of each of the heat transfer fins has the surface structure.
	Tashiro et al. (Figure 2) discloses a heat exchanger 25 comprising:
	a surface 51 having a surface structure that includes protrusions 50 (Figure 9), 
	heat transfer fins 31; and
	a heat transfer pipe 32 that is fixed to the heat transfer fins 31 and in which refrigerant flows, wherein a surface of each of the heat transfer fins 31 has the surface structure for the purpose of minimizing condensate and/or frost thereon.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Enright and Lyons et al. heat transfer fins, and a heat transfer pipe, wherein a surface of each of the heat transfer fins has the 
	Regarding claim 7, Figure 1 of Tashiro et al. discloses the heat exchanger 25 is part of an air conditioner 100 which comprises a fan 26 that supplies air to the heat exchanger 25, wherein the air 33 flows in a horizontal direction of the heat exchanger 25 (Figure 2).
Regarding claim 10, as applied to claim 5 above, the claim limitations are met.
	Regarding claim 12, as applied to claim 7 above, the claim limitations are met.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright (2014/0238646) in view of Lyons et al. (2017/0298314) as applied to claim(s) 1-2, 14-15 and 17-18 above, and further in view of Muroi et al. (JP 2001-124951).
The combined teachings of Enright and Lyons et al. lacks the heat exchanger included in an air conditioner which comprises a refrigerant circuit, a compressor; and
	a controller that causes the refrigerant circuit to switch between: a normal operation in which the heat exchanger functions as a refrigerant evaporator and a defrosting operation for melting frost adhered to the heat exchanger, wherein the controller switches from the normal operation to the defrosting operation when a predetermined frosting condition is satisfied during the normal operation.
	Muroi et al. (paragraph 2) discloses a heat exchanger (cooler) in an air conditioner (refrigerator) comprising:
inherently a refrigerant circuit; a compressor; and
	inherently a controller that causes the refrigerant circuit to switch between: a normal operation in which the heat exchanger functions as a refrigerant evaporator and a defrosting 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Enright and Lyons et al. in an air conditioner comprising a refrigerant circuit, a compressor; and a controller switching from a normal operation to a defrosting operation when a predetermined frosting condition is satisfied during the normal operation for the purpose of providing optimal operation of the evaporator as recognized by Muroi et al..
	Regarding claim 11, as applied to claim 6 above, the claim limitations are met.

Response to Arguments
	The rejections in view of Hsu et al. (2007/0031639) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
	No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763